STAYTON, Chief Justice,
dissenting. While concurring in the reversal of the judgment, I am of opinion that the interest inherited by those who were adults fixes upon them liability for debts of their ancestors to extent of value inherited.
Under the terms of the Constitution declaring that “the "homestead shall descend and vest in like manner as other real property of the deceased, and shall be governed by the same laws of descent and distribution,” there can be no doubt that each child of J. C. and Caroline Bran -inherited equal shares of the tract of land on which they lived.
The main purpose of so much of the Constitution was to deny, as had been before allowed, to the widow and minor children in case of insolvent estates the right to take absolutely against adult brothers or sisters as well as against creditors.
The statute provides that “when a person dies * * * all of his estate, * * * whether devised or bequeathed or not, except such as may be exempted by law from the payment of debts, shall still be liable and subject in their hands to the payment of the debts of such testator or intestate; and whenever a person dies intestate all of his estate shall vest immediately in his heirs at law, but, with the exception aforesaid, shall still be liable and subject in their hands to the payment of the debts of the intestate.” Rev. Stats., art. 1817.
This statute was construed in Givens v. Hudson, 64 Texas, 471, in which it was correctly held that upon the death of the surviving parent and owner of the homestead, his adult heirs not constituents of his family could not hold the land freed from the claims of their father’s creditors.
*529It was there said that whether within the meaning of the article above referred to, property was “exempted by law from the payment of debts” depended on the status or condition of the person claiming the exemption, and not upon that of a former owner from whom the inheritance might come.
“ The thing is not exempted to the child or widow because it was exempted to the father or husband who was the head of the family, but because the child or widow was and remains a constituent of the family; and when this relation ceases before the death of the intestate there is nothing in reason, nor in the letter or spirit of the law, which can give the exemption to one not sustaining such a family relation.”
Any other holding is based on the theory that homestead character once attaching to property inheres, and as an estate descends to whomsoever may inherit the property.
This has been steadily denied. Tadlock v. Echols, 20 Texas, 782; Brewer v. Wall, 23 Texas, 585; Johnson v. Taylor, 43 Texas, 122; Grothaus v. De Lopez, 57 Texas, 672; Shannon v. Gray, 59 Texas, 251; Ashe v. Yungst, 65 Texas, 636.
When we look to laws exempting land from sale for payment of debts, as we must to understand what exemption is meant in the statute before quoted, we find that by this is meant the homestead of a family. Rev. Stats., art. 2335.
In case of the death of the husband and father the statute declares that “at the first term of the court after an inventory, appraisement, and list of claims have been returned, it shall be the duty of the court, by an order entered on the minutes, to set apart for the use and benefit of the widow and minor children and unmarried daughters remaining with the family of the deceased all such property as may be exempt from execution or forced sale by the Constitution and laws of the State, with the exception of one year’s supply of provisions.” Sayles’ Civ. Stats., art. 1993.
Other articles direct to whom the exempt property other than homestead shall be delivered, and declare that “in all cases the homestead shall be delivered to the widow, if there be one, and if there be no widow, to the guardian of the minor children and unmarried daughters, if any, living with the family.”
These laws practically declare that the unit of the family entitled to exemption in case of the death of its natural head shall be composed of the surviving widow, minor children, and unmarried daughters remaining with the family. If both parents be dead, that the family may then consist of the minor child or children and unmarried daughters, if any, residing with family of the deceased. If there be neither minor child, children, nor unmarried daughter, the husband or wife surviving, the family still has a constituent, and all the interest in the property consti*530tuting the homestead owned by those who make up the family is absolutely exempted from sale for payment of debts of the ancestor.
Under the terms of the Constitution there is a further right in such surviving parent or minor child or children as against adult heirs who inherit an equal interest in the fee with the minors, which is that the surviving parent has the right to use the adult's share inherited “so long as the minor may elect to occupy the same as a homestead,” and the minors have the right to use the adult's share “so long as the guardian of the minor children of the deceased may be permitted, under the order of the proper court having the jurisdiction, to use and occupy the same.” Const., art. 16, sec. 52.
This burden the Constitution places on the inheritance of the adult, and no person claiming through him can acquire a right he had not.
The statute further provides that “should the estate, upon final settlement, prove to be insolvent, the title of the widow and children to all the property and allowances set apart or paid to them under the provisions of this and the preceding chapter shall be absolute, and shall not be taken for any of the debts of the estate, except as hereinafter provided.” Sayles' Civ. Stats., art. 2002.
It could not have been intended by this statute to declare that the title of minor heirs, there being adults, should be absolute to the entire homestead property if the estate was insolvent, nor that the widow's title to such property, if there were no minor children, should be absolute as against adults in such a case; for the effect of such legislation would be to divest the estates of adults, which the Constitution declares shall vest in homestead property as in other property owned by a deceased parent, subject, however, to the burden before referred to.
An estate which the Constitution declares shall vest in all the children of a deceased person equally can not be divested nor the rule of descent so changed by statute as to take from the adult and give to the widow or minors their shares, on the ground that the estate is insolvent, nor upon any other ground.
The reasonable construction of that statute is that the Legislature intended, in case an estate was insolvent, to vest the interests owned by a widow, minor children, or unmarried daughters remaining with the family in them absolutely, freed from all claims of creditors of the estate of the deceased person, and, as does the Constitution, to secure them in the right to use the shares of adults as provided by the Constitution, in like manner freed from claims of creditors of the estate.
They are to hold absolutely “all the property and allowances set apart or paid to them.” Does the word “ property” as here used mean the land which constituted the homestead, or does it mean the interests therein inherited ór owned by those to whom it is set apart, together with the right to use "the shares of adults as the law provides?
*531If it means the first, it is in violation of the provision of the Constitution before referred to; but we ought not so to construe it unless its language will not admit of any other reasonable interpretation.
If it means the latter, then it is not in conflict with the Constitution, and is in harmony, as far as it operates, with the policy evidenced by decisions made under laws existing before the present Constitution was adopted, which, to the prejudice of adult heirs, gave to the widow and minor children, or such of them as there were, the exempted property belonging to insolvent estates of deceased persons.
The power to make such laws exists under the present Constitution as did it under former Constitutions, except that the right of the adult heirs in homestead property passing to them by inheritance can not thus be divested.
The word “children" used in article 2002 evidently refers to the children mentioned in article 1993 and referred to in succeeding articles, and means none other than minor children and unmarried daughters remaining with the family of the deceased, and the property so set apart to them can be none other than their own shares of that property taken by inheritance and the use of the shares inherited by adults for the term prescribed. So interpreting the statute, the implication is that the shares of adults not recognized as constituents of the family are subject to sale for payment of ■debts of the estate of the deceased person.
The statutes refuse to recognize adults other than unmarried daughters remaining with the family as of its constituents in whose favor the homestead right and consequent exemption exist; and nothing short of a clear statutory declaration that property rights of such persons shall be protected from sale to pay the debts of the ancestor will justify a holding that the interests of such persons are exempt. An exemption can not be broader or of longer duration than the estate on which it is based, and when given for the protection of a collection of persons or a single person recognized as a family, it can not extend to those whom the law excludes from that protected unit or association.
The proposition is that the property of the adults is to be protected from sale, not because they are entitled to the exemption, but because other persons having a like property right in the same tract of land are so situated as to be entitled to have their own interests exempted. As well might one of two tenants in common, a single man, claim that his interest was exempted from sale for payment of his debts because his co-tenant having a family and occupying the land as his home was entitled to exemption to the extent of his interest, that not exceeding the homestead limit.
Laws of this State granting homestead exemption are most liberal, and the interests intended to be protected through them should be most ■strictly guarded; but such laws ought not to be given a construction not *532imperatively demanded by their letter or spirit which will lead to their prostitution to uses foreign to those contemplated by their makers.
The case before us does not involve interests of any great pecuniary magnitude, but there is a principle involved in it far reaching in its application—involving, as it largely does, the proposition once a homestead always a homestead; home for one or a few, and exemption for many ownerships not occupant.
There may be an hundred who will take by inheritance, but the property will be exempt in their hands if one minor child or widow exists for whom a probate may set it apart for a time to be used as a home, if the rule contended for be established.
If the exemption does once thus attach, the property passes forever beyond the reach of creditors of a deceased person's estate. Cases suggest themselves illustrative of the provisions of exemption if the rule announced be established.
Those who take by inheritance are liable for debts of the ancestor only because they receive debt paying assets of the estate, and the extent of this measures the liability. Those who receive property freed from that liability assume no obligation to creditors.
The estate in question may be assumed to be insolvent, and I see no reason why children such as articles 1993 and 2002 embrace may not hold their interests in the homestead, as well as the right to use the shares of the adults, for a time freed from the claims of creditors to interfere with the possession or to subject their interests to sale. This seems to be the spirit of article 2002.
I have, however, a deep conviction that adult heirs are liable to creditors of the estate for a sum equal to the value of their interests in the homestead, which may be sold under execution in satisfaction of that liability. A purchaser at such a sale, however, would take the interests, subject to the right of the minors to .use under the terms of the law.
That the interests of the adults may be in a sense remainders interposes no obstacle to a sale under execution. If the Legislature had declared that property used as homestead by an ancestor should remain homestead after his or her death, notwithstanding most or all of the children were adults and in no manner constituents of the family, then it would be the duty of the courts to give effect to such declaration, unless the Constitution places a limitation on the power of the Legislature to create homestead exemptions.
I find no law making such a declaration, and am unwilling to assume its existence in the absence of clear and explicit language not fairly requiring it.